                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 UNITED STATES                                       Hon. Jose L. Linares

                 V.                                  Crirn. No. 16-CR-is 1 (JLL)

 RASHARD JOHNSON




       ORDER REGARDING CALCULATION OF SENTENCE OF IMPRISONMENT

       This matter having come before the Court on the application of Defendant Rashard

Johnson (Dkt. no. 330) regarding the calculation of the 37-month sentence of imprisonment

imposed on Defendant in this matter on April 10, 2018 (as amended April 20, 2018); and the

Defendant being represented by Henry Klingeman, Esq. and Kristen Santillo, Esq.; and the

United States being represented by United States Attorney Craig Carpenito (through Assistant

United States Attorney Jonathan M. Peck); and the parties having met and conferred regarding

the calculation of Defendant’s sentence and consented to the entry of this Order; and for good

and sufficient cause shown,

       It is on this      /‘fl          day of November 2018, ORDERED that:

       Pursuant to U.S. Sentencing Guidelines   § 5G1.3(d), the 37-month term of incarceration
imposed on Defendant in this matter shall be calculated to give Defendant credit for time served

for sentences imposed in 12-CR-806 (KSH) and/or l6-CR-216 (KSH) and allow Johnson to be

released on May 2, 2020 from all three judgments, minus any good time credit disallowed by the

Bureau of Prisons.



                                                                  States District Judge
